United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1423
                                   ___________

Guadalupe Morales Zapata,              *
                                       *
             Petitioner,               *
                                       * Petition for Review of an
       v.                              * Order of the
                                       * Board of Immigration Appeals.
Eric H. Holder, Jr., Attorney General  *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: January 27, 2012
                                Filed: February 1, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Mexican citizen Guadalupe Morales Zapata petitions for review of an order of
the Board of Immigration Appeals (BIA), which affirmed an immigration judge’s
denial of asylum and withholding of removal. We lack jurisdiction to review
determinations regarding the untimeliness of Zapata’s asylum application or the
absence of changed or extraordinary circumstances to excuse her untimely filing. See
8 U.S.C. § 1158(a)(3) (no court shall have jurisdiction to review any determination
regarding untimeliness of asylum application); Ngure v. Ashcroft, 367 F.3d 975, 989
(8th Cir. 2004) (court cannot review finding that alien did not show changed or
extraordinary circumstances relating to delay in filing asylum application).
       We conclude substantial evidence supports the BIA’s finding that Zapata was
not credible and the BIA’s denial of withholding of removal. See Sow v. Mukasey,
546 F.3d 953, 956 (8th Cir. 2008) (withholding-of-removal claimant must show clear
probability that she will face persecution on account of protected ground in country
to which she will be removed; denial of withholding of removal and adverse
credibility determination are reviewed for substantial evidence); Ezeagwu v.
Mukasey, 537 F.3d 836, 838-40 (8th Cir. 2008) (discrepancies between petitioner’s
written affidavit and oral testimony, and petitioner’s failure to mention in affidavit
alleged detentions to which he testified, provided legitimate basis for adverse
credibility finding); Zine v. Mukasey, 517 F.3d 535, 541 (8th Cir. 2008) (adverse
credibility finding is fatal to withholding-of-removal claim); see also Khrystotodorov
v. Mukasey, 551 F.3d 775, 783 (8th Cir. 2008) (if petitioner’s explanations and IJ’s
adverse inferences both appear valid, reviewing court should not supersede IJ’s
credibility finding simply because alternative finding could also be supported).

       We also conclude that the BIA did not abuse its discretion in rejecting Zapata’s
request for a remand. See Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir. 2006)
(abuse-of-discretion standard of review; appeals court will affirm BIA’s decision
denying motion for remand as long as it is not arbitrary, capricious, racially invidious,
or utterly without foundation in evidence).

      Accordingly, we deny the petition. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-